UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
                                                             :            1/7/2020
BRAULIO THORNE,                                              :
                                           Plaintiff,        :
                                                             :   19 Civ. 10069 (LGS)
                           -against-                         :
                                                             :         ORDER
 BARNES & NOBLE BOOKSELLERS, INC., :
                                           Defendant         :
 ----------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for January 9, 2020.

Dkt No. 12;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the January 9, 2020, initial pretrial conference is cancelled. The case

management plan and scheduling order will issue in a separate order. The parties’ attention is

particularly directed to the provisions for the conclusion of fact and expert discovery, periodic

status letters, and the need for a pre-motion letter to avoid cancellation of the final conference

and setting of a trial date. The parties are reminded that, pursuant to Individual Rule III.C.2, a

pre-motion letter is required prior to filing a motion to dismiss under Rule 12(b). It is further

        ORDERED that the time to answer or otherwise respond to the Complaint is extended to

January 20, 2020.



Dated: January 7, 2020
       New York, New York
